DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  For claim 13, the claim is objected to for being dependent upon itself.  For examination purposes, claim 13 will be considered to be dependent upon claim 12.  
Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claims 4, 5, 6, and 7 be found allowable, claims 14, 15, 16, and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No. 11218046. This is a statutory double patenting rejection.
For claims 1-7, the applicants’ invention(s) is/are exactly the same as the invention(s) of claims 1-7 of Patent 11218046.  
For claim 8/1, the applicants’ invention(s) is/are exactly the same as the invention(s) of claim 9/1 of Patent 11218046.  
For claim 9/1, the applicants’ invention(s) is/are exactly the same as the invention(s) of claim 10/1 of Patent 11218046.  
For claim 10/7/6/5/4/1, the applicants’ invention(s) is/are exactly the same as the invention(s) of claim 8/7/6/5/4/1 of Patent 11218046.  
For claims 11 and 12/11, the applicants’ invention(s) is/are exactly the same as the invention(s) of claims 11 and 12/11 of Patent 11218046.  
For claim 13/12/11, the applicants’ invention(s) is/are exactly the same as the invention(s) of claim 13/12/11 of Patent 11218046.  
Claims 14-17 are duplicates of claims 4-7, and are therefore rejected for the same reasons given above for applicant’s claims 4-7 above.  
For claim 18/11, the applicants’ invention(s) is/are exactly the same as the invention(s) of claim 14/11 of Patent 11218046.  
For claim 19/11, the applicants’ invention(s) is/are exactly the same as the invention(s) of claim 15/11 of Patent 11218046.  
For claim 20, claim 8 of Patent 11218046 disclose the first means for concentrating further comprises a means for creating a flux line from at least one magnet of the first, second, third, or forth plurality of magnets such that the flux line flows from the north pole of the magnet in a perpendicular manner from an interior face of the magnet, through the interior cavity of the toroidal magnetic cylinder, out an open end of the toroidal magnetic cylinder, into the open area, and then around an exterior of the toroidal cylinder to the exterior face of the magnet containing its south pole (see claim 8 of Patent 11218046).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834